DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a stimulation control device comprising …a source of power for the stimulation control device” in lines 3-6, but it is not clear if the source of power is part of the claimed stimulation control device.  The recitation “a stimulation control device comprising …a source of power” suggests that it is, but the recitation “a source of power for the stimulation control device” suggests that they are separate and distinct from each other since the source of power is for the stimulation control device rather than being part of the stimulation control device.
Claims 2-19 are rejected by virtue of their dependence from claim 1.
Claim 4 recites “wherein the stimulation signal is adapted to provide an indication of an intact nerve to determine if a repair is needed” in lines 1-2, but it is not clear what this recitation means. There is no structure associated with this recitation such that it is not clear what elements of the claimed system are being referred to or what elements of the claimed system are in operation to carry out this recitation.  What is providing the indication? What is determining if a repair is need? How does the stimulation signal provide the indication or the determination if a repair is needed?  These issues render claim 4 indefinite.
Claim 5 recites “wherein the stimulation signal is adapted to provide an indication of a muscle condition to identify whether the muscle is innervated or whether the muscle is intact or whether the muscle is severed” in lines 1-3, but it is not clear what this recitation means. There is no structure associated with this recitation such that it is not clear what elements of the claimed system are being referred to or what elements of the claimed system are in operation to carry out this recitation.  What is providing the indication? What is identifying whether the muscle is innervated or whether the muscle is intact or whether the muscle is severed? How does the stimulation signal provide the indication or the identification of whether the muscle is innervated or whether the muscle is intact or whether the muscle is severed?  These issues render claim 5 indefinite.
Claim 6 recites “wherein the stimulation signal is adapted to provide an indication of muscle and tendon length and function following a repair or tendon transfer prior to completing a surgical procedure” in lines 1-3, but it is not clear what this recitation means. There is no structure associated with this recitation such that it is not clear what elements of the claimed system are being referred to or what elements of the claimed system are in operation to carry out this recitation.  What is providing the indication? What is determining muscle and tendon length and function? How does the stimulation signal provide the indication or the determination of muscle and tendon length and function?  These issues render claim 6 indefinite.
Claim 8 recites “the visual indicator” in line 1, but it is not clear if this recitation is the same as, related to, or different from “an indicator” in claim 1, line 12.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.  Also, if they are different, there is insufficient antecedent basis for “the visual indicator” in claim 8.
Claim 9 is rejected by virtue of its dependence from claim 8.
With respect to claims 10-13, these recitations use the word “about” when modifying a quantity.  In particular, the recitations are “about zero milliamps” in claim 10, line 2; “about 20 milliamps” in claim 11, line 2; “about zero seconds” in claim 12, line 2; and “about 200 microseconds” in claim 13, line 2. The term “about” in these claims is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close one has to be near the quantity so as to be “about” that quantity.
Claim 10 recites “wherein a predefined amplitude range has a lower boundary of about zero milliamps” in lines 1-2, but it is not clear what relationship this recitation has with any of the recitations that have come before it.  Indeed, this recitation seems wholly separate and unrelated to all the recitations that have come before it.  This confusion with respect to this recitation relative to all the other recitations that have come before it renders the claim indefinite.
Claim 11 is rejected by virtue of its dependence from claim 10.  
Claim 11 recites “wherein a predefined amplitude range increases in steps to about 20 milliamps” in lines 1-2, but it is not clear what relationship this recitation has with any of the recitations that have come before it.  Indeed, this recitation seems wholly separate and unrelated to all the recitations that have come before it.  This confusion with respect to this recitation relative to all the other recitations that have come before it renders the claim indefinite.
Claim 12 recites “wherein a predefined duration range has a lower boundary of about zero seconds” in lines 1-2, but it is not clear what relationship this recitation has with any of the recitations that have come before it.  Indeed, this recitation seems wholly separate and unrelated to all the recitations that have come before it.  This confusion with respect to this recitation relative to all the other recitations that have come before it renders the claim indefinite.
Claim 13 is rejected by virtue of its dependence from claim 12.
Claim 13 recites “wherein a predefined duration range increases through about 200 microseconds” in lines 1-2, but it is not clear what relationship this recitation has with any of the recitations that have come before it.  Indeed, this recitation seems wholly separate and unrelated to all the recitations that have come before it.  This confusion with respect to this recitation relative to all the other recitations that have come before it renders the claim indefinite.
Claim 14 recites “the visual indicator” in line 1, but it is not clear if this recitation is the same as, related to, or different from “an indicator” in claim 1, line 12.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.  Also, if they are different, there is insufficient antecedent basis for “the visual indicator” in claim 14.
Claim 14 recites “near a proximal end” in line 2, which is a relative term that renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close one must be so as to be “near” the proximal end.
Claim 15 recites “wherein the first control device is movable from the second position back to the first position for providing a control input” in lines 1-2, but it is not clear what “the first control device”, “the second position”, and “the first position” are referring to.  First, these three recitations have insufficient antecedent basis in claim 15.  Second, there is no recited relationship between these three recitations and any of the recitations that have come before it.  What is “the first control device” relative to the claimed system?  The first and second positions of the first control device are relative to what?  These issues render claim 15 indefinite.
Claim 15 recites “the single use period” in line 4 and “the total single use period” in line 7 in which there are insufficient antecedent bases for these recitations in the claim. Also, it is not clear if these recitations are the same as each other.  The relationship between these two recitations should be made clear.
Claim 16 recites “the visual indicator” in line 1, but it is not clear if this recitation is the same as, related to, or different from “an indicator” in claim 1, line 12.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.  Also, if they are different, there is insufficient antecedent basis for “the visual indicator” in claim 16.
Claim 16 recites “wherein the visual indicator is a single visual indicator comprising a plurality of light emitting diodes” in lines 1-2, but it is not clear how a plurality of light emitting diodes can be a single visual indicator.  The two concepts seem contradictory.  This contradiction renders claim 16 indefinite.
Claim 17 recites “power to the stimulation signal generating circuitry” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “power for the stimulation control device” in claim 1, line 6.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.  
Claim 17 recites “the first control device” in line 4, but it is not clear what “the first control device” is referring to.  First, this recitation has insufficient antecedent basis in claim 15.  Second, there is no recited relationship between this recitation and any of the recitations that have come before it.  What is “the first control device” relative to the claimed system? These issues render claim 17 indefinite.
Claim 18 is rejected by virtue of its dependence from claim 17.
Claim 18 recites “the delivery of the stimulation signal” in line  4 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the first predetermined color and/or flash rate of light” in lines 2-3; “the second predetermined color and/or flash rate of light” in lines 3-4; and “the first control device” in line 6 in which there are insufficient antecedent bases for these limitations in the claim.
Claim 19 recites “the first control device” in line 6, but it is not clear what “the first control device” is referring to.  There is no recited relationship between this recitation and any of the recitations that have come before it.  What is “the first control device” relative to the claimed system? These issues render claim 19 indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,878,981 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the reference patent has all the features of claims 1, 2, 15, and 17-19 of the present application.
Claim 2 of the reference patent has all the features of claim 3 of the present application.
Claim 3 of the reference patent has all the features of claim 4 of the present application.
Claim 4 of the reference patent has all the features of claim 5 of the present application.
Claim 5 of the reference patent has all the features of claim 6 of the present application.
Claim 6 of the reference patent has all the features of claim 7 of the present application.
Claim 7 of the reference patent has all the features of claim 8 of the present application.
Claim 8 of the reference patent has all the features of claim 9 of the present application.
Claim 9 or 10 of the reference patent has all the features of claim 10 of the present application.
Claim 10 of the reference patent has all the features of claim 11 of the present application.
Claim 11 or 12 of the reference patent has all the features of claim 12 of the present application.
Claim 12 of the reference patent has all the features of claim 13 of the present application.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-16 of U.S. Patent No. 8,172,768 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the reference patent has all the features of claims 1, 2, and 17-19 of the present application.
Claim 2 of the reference patent has all the features of claim 3 of the present application.
Claim 3 of the reference patent has all the features of claim 4 of the present application.
Claim 4 of the reference patent has all the features of claim 5 of the present application.
Claim 5 of the reference patent has all the features of claim 6 of the present application.
Claim 6 of the reference patent has all the features of claim 7 of the present application.
Claim 7 of the reference patent has all the features of claim 8 of the present application.
Claim 8 of the reference patent has all the features of claim 9 of the present application.
Claim 9 or 10 of the reference patent has all the features of claim 10 of the present application.
Claim 10 of the reference patent has all the features of claim 11 of the present application.
Claim 11 or 12 of the reference patent has all the features of claim 12 of the present application.
Claim 12 of the reference patent has all the features of claim 13 of the present application.
Claim 13 of the reference patent has all the features of claim 14 of the present application.
Claim 15 of the reference patent has all the features of claim 15 of the present application.
Claim 16 of the reference patent has all the features of claim 16 of the present application.
 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,500,652 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the reference patent has all the features of claims 1 and 17-19 of the present application.
Claim 2 of the reference patent has all the features of claim 2 of the present application.
Claim 3 of the reference patent has all the features of claim 3 of the present application.
Claim 4 of the reference patent has all the features of claim 4 of the present application.
Claim 5 of the reference patent has all the features of claim 5 of the present application.
Claim 6 of the reference patent has all the features of claim 6 of the present application.
Claim 7 of the reference patent has all the features of claim 7 of the present application.
Claim 8 of the reference patent has all the features of claim 8 of the present application.
Claim 9 of the reference patent has all the features of claim 9 of the present application.
Claim 10 of the reference patent has all the features of claim 10 of the present application.
Claim 11 of the reference patent has all the features of claim 11 of the present application.
Claim 12 of the reference patent has all the features of claim 12 of the present application.
Claim 13 of the reference patent has all the features of claim 13 of the present application.
Claim 14 of the reference patent has all the features of claim 14 of the present application.
Claim 15 of the reference patent has all the features of claim 15 of the present application.
Claim 16 of the reference patent has all the features of claim 16 of the present application.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 23, 25, or 27 of U.S. Patent No. 10,470,678 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11, 23, 25, or 27 of the reference patent has all the features of claims 1-2 of the present application.

Claims 1-4 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 14-18 of U.S. Patent No. 10,470,678 (the reference patent) in view of (U.S. Patent No. 6,312,392 (Herzon ‘392).
Claim 1 of the reference patent includes a housing configured to be held in a hand by a user; a stimulation control device disposed within the housing, the stimulation control device comprising: stimulation signal generating circuitry for generation of an electrical stimulation signal having an amplitude and a duration; and control circuitry electrically coupled to the stimulation signal generating circuitry; an operative element configured for contact with a targeted tissue region, the operative element integrally coupled to the circuitry and extending from the housing; a return electrode configured to provide an electrical flow path for the electrical stimulation signal from the operative element through the targeted tissue region and back to the stimulation control device; a return lead electrically coupling the signal generating circuitry with the return electrode, the return lead extending from the housing at a location. 
Herzon ‘392 discloses a hand-held tissue stimulation system comprising: a source of power (the power source 14 of Herzon ‘392) disposed within the housing in which a battery as a power source (col. 3, line 45 of Herzon ‘392).  It would have been obvious to one of ordinary skill in the art to include a source of power in the housing so as to supply the necessary power to the components of the system.  Herzon ‘392 further discloses that control circuitry takes the form of a controller board 13 of Herzon ‘392 (col. 4, line 53 to col. 5, line 40 of Herzon ‘392).  It would have been obvious to use a controller board as the control circuitry since a form of control circuitry is required and Herzon ‘392 teaches one such form.
Claim 1 of the reference patent as modified has all the features of claims 1-2 of the present application.
Claim 2 of the reference patent as modified has all the features of claim 2 of the present application.
Claim 3 of the reference patent as modified has all the features of claim 3 of the present application.
Claim 4 of the reference patent as modified has all the features of claim 4 of the present application.
Claim 5 of the reference patent as modified has all the features of claim 7 of the present application.
Alternatively, with respect to claim 7 of the present application, claim 1 of the reference patent includes an operative element and Herzon ‘392 teaches an operative element in the form of the lead 21 and the electrode 24 of Herzon ‘392.  It would have been obvious to use the operative element of  Herzon ‘392 as the operative element of the system since a form of operative element is required and Herzon ‘392 teaches one such form.
Claim 14 of the reference patent as modified has all the features of claim 8 of the present application.
Claim 15 of the reference patent as modified has all the features of claim 9 of the present application.
Claim 6 of the reference patent as modified has all the features of claim 10 of the present application.
Claim 7 of the reference patent as modified has all the features of claim 11 of the present application.
Claim 8 of the reference patent as modified has all the features of claim 12 of the present application.
Claim 9 of the reference patent as modified has all the features of claim 13 of the present application.
Claim 16 of the reference patent as modified has all the features of claim 14 of the present application.
Claim 10 of the reference patent as modified has all the features of claim 15 of the present application.
Claim 17 of the reference patent as modified has all the features of claim 16 of the present application.
Claim 18 of the reference patent as modified has all the features of claim 17 of the present application.

Claims 1-6, 10-13, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-11 of U.S. Patent No. 7,896,815 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the reference patent has all the features of claims 1-2 and 17-18 of the present application.
Claim 4 of the reference patent has all the features of claim 3 of the present application.
Claim 5 of the reference patent has all the features of claim 4 of the present application.
Claim 6 of the reference patent has all the features of claim 5 of the present application.
Claim 7 of the reference patent has all the features of claim 6 of the present application.
Claim 2 or 10 of the reference patent has all the features of claim 10 of the present application.
Claim 10 of the reference patent has all the features of claim 11 of the present application.
Claim 3 or 11 of the reference patent has all the features of claim 12 of the present application.
Claim 11 of the reference patent has all the features of claim 13 of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,312,392 (Herzon ‘392), in view of U.S. Patent No. 5,555,888 (Brewer), and further in view of U.S. Patent No. 4,174,706 (Jankelson).
Herzon ‘392 discloses a hand-held tissue stimulation system comprising: a housing (the housing 12 of Herzon ‘392); a stimulation control device comprising stimulation signal generating circuitry (the stimulation circuitry including the wires from the power source; col. 2, lines 22-32 and col. 4, lines 53-65 of Herzon ‘392) for generation of an electrical stimulation signal having an amplitude and a duration; a microcontroller (the controller board 13 of Herzon ‘392; col. 4, line 53 to col. 5, line 40 of Herzon ‘392) electrically coupled to the stimulation signal generating circuitry, and a source of power (the power source 14 of Herzon ‘392) for the stimulation control device; a probe (the lead 21 and the electrode 24 of Herzon ‘392) configured for contact with a targeted tissue region, the probe extending from the housing; and a return electrode (the electrode 25 of Herzon ‘392) electrically coupled to the signal generating circuitry and configured to provide an electrical flow path for the stimulation signal from the probe back to the stimulation control device.
Brewer teaches that it is known in the art to monitor the voltage across electrodes to detect lead failure and to issue an alarm to a light emitting diode (col. 32, line 66 to col. 33, line 63 of Brewer).  It would have been obvious to one of ordinary skill in the art at the time of invention to monitor the voltage across electrodes to detect lead failure and to issue an alarm to a light emitting diode so that the user can be informed of lead failure.  Herzon ‘392 teaches that a suitable location is at the top of the housing (see indicator 18 in FIGS. 1-2 of Herzon ‘392).  It would have been obvious to one of ordinary skill in the art to place the indicator light at the top of the housing since a location of the indicator light is required and Herzon ‘392 suggests a suitable location.
Herzon ‘392 teaches that a light indicator 18 is connected to both the electrical leads 21, 22 and will be illuminated when current is being transmitted from the electrical lead 21 through the patient’s body to the electrical lead 22 (col. 6, lines 1-10 of Herzon ‘392). Also, Jankelson teaches that it is known to include a light that flashes to indicate a good connection so as to provide a definitive contrast with the light that illuminates when there is a lead failure (col. 4, lines 30-65 of Jankelson).  It would have been obvious to one of ordinary skill in the art at the time of invention to determine no lead failure and to issue a good condition indication to a light emitting diode so as to provide a definitive contrast with the light that illuminates when there is a lead failure.  Herzon ‘392 teaches that a suitable location is at the top of the housing (see indicator 18 in FIGS. 1-2 of Herzon ‘392).  It would have been obvious to one of ordinary skill in the art to place the indicator light at the top of the housing since a location of the indicator light is required and Herzon ‘392 suggests a suitable location.
With respect to claim 1, the combination teaches or suggests a hand-held tissue stimulation system comprising: 
a housing (the housing 12 of Herzon ‘392);
a stimulation control device comprising stimulation signal generating circuitry (the stimulation circuitry including the wires from the power source; col. 2, lines 22-32 and col. 4, lines 53-65 of Herzon ‘392) for generation of an electrical stimulation signal having an amplitude and a duration; a microcontroller (the controller board 13 of Herzon ‘392; col. 4, line 53 to col. 5, line 40 of Herzon ‘392) electrically coupled to the stimulation signal generating circuitry, and a source of power (the power source 14 of Herzon ‘392) for the stimulation control device; 
a probe (the lead 21 and the electrode 24 of Herzon ‘392) configured for contact with a targeted tissue region, the probe extending from the housing;
a return electrode (the electrode 25 of Herzon ‘392) electrically coupled to the signal generating circuitry and configured to provide an electrical flow path for the stimulation signal from the probe back to the stimulation control device;
an indicator carried on the housing and electrically coupled to the microcontroller for confirming status conditions during use of the system, wherein the indicator is configured to display two or more different signals to indicate different conditions (the above 103 analysis; col. 32, line 66 to col. 33, line 63 of Brewer; col. 4, lines 30-65 of Jankelson; one indication signal being a signal to the “good condition” indicator suggested by Jankelson and Herzon ‘392; and another indication signal being a signal to the “alarm condition” suggested by Brewer).
With respect to claim 2, the combination teaches or suggests that the housing is sized and configured to be held in and controlled by a single human hand (FIGS. 1-2 of Herzon ‘392).
With respect to claim 3, the combination teaches or suggests that the stimulation signal is adapted to provide a physical motor response (the parameters in col. 5, lines 1-20 of Herzon ‘392 are capable of this intended use).
With respect to claim 4, the combination teaches or suggests that the stimulation signal is adapted to provide an indication of an intact nerve to determine if a repair is needed (the parameters in col. 5, lines 1-20 of Herzon ‘392 are capable of this intended use).
With respect to claim 5, the combination teaches or suggests that the stimulation signal is adapted to provide an indication of a muscle condition to identify whether the muscle is innervated or whether the muscle is intact or whether the muscle is severed (the parameters in col. 5, lines 1-20 of Herzon ‘392 are capable of this intended use).
With respect to claim 6, the combination teaches or suggests that the stimulation signal is adapted to provide an indication of muscle and tendon length and function following a repair or tendon transfer prior to completing a surgical procedure (the parameters in col. 5, lines 1-20 of Herzon ‘392 are capable of this intended use).
With respect to claim 7, the combination teaches or suggests that a portion of the probe is non-linear in shape (FIGS. 1-2 of Herzon ‘392; the lead 21 and the electrode 24 of Herzon ‘392 have portions that are non-linear).
With respect to claim 10, the combination teaches or suggests that a predefined amplitude range has a lower boundary of about zero milliamps (it would have been obvious to one of ordinary skill in the art at the time of invention that, when the device is turned off, the amplitude of the electrical stimulation signal would be zero).
With respect to claim 11, the combination teaches or suggests that a predefined amplitude range increases in steps to about 20 milliamps (col. 5, lines 1-20 of Herzon ‘392; it would have been obvious to one of ordinary skill in the art at the time of invention that, when the device goes from being off (zero milliamps) to 150 milliamps, it would do so in steps (off to on) and the amplitude would increase to (and past) 20 milliamps).
With respect to claim 12, the combination teaches or suggests that a predefined duration range has a lower boundary of about zero seconds (it would have been obvious to one of ordinary skill in the art at the time of invention that, when the device is turned off, the duration would be zero).
With respect to claim 13, the combination teaches or suggest that a predefined duration range increases through about 200 microseconds (col. 5, lines 1-20 of Herzon ‘392; it would have been obvious to one of ordinary skill in the art at the time of invention that, when the device goes from being off (zero duration) to any value from 150-300 microseconds, it would do so in steps (off to on) and the duration would move to any value from 150-300 microseconds).
With respect to claim 14, the combination teaches that the visual indicator is located near a proximal end of the housing (the indicator 18 and the alarm lights of the combination are at one end of the housing - whether it is called distal or proximal does not make a difference since there is no frame of reference in the claim for what is distal and what is proximal).
With respect to claim 15, the combination teaches or the first control device is movable from the second position back to the first position for providing a control input to the microcontroller to place the stimulation signal generating circuitry in a power-on, standby condition during the single use period, the first control device also being movable from the second position through a plurality of control positions for providing amplitude control inputs to the microcontroller to control selection of the amplitude within a predefined amplitude range during the total single use period (the switches 16 and 17 of Herzon ‘392; col. 4, line 53 to col. 5, line 40 of Herzon ‘392).
With respect to claims 17-19, Herzon ‘392 teaches the use of a battery as a power source (col. 3, line 45 of Herzon ‘392).  Jankelson teaches that it is known to use a visual indicator 36, 38 so as to inform the user of the available battery voltage of the battery during the use of the stimulation signal (col. 4, lines 12-20 of Jankelson).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the visual indicator 36, 38 so as to inform the user of the available battery voltage of the battery during the use of the stimulation signal.
With respect to claim 17, the combination teaches or suggests that the indicator is configured to display a first predetermined color and/or flash rate of light confirming, independent of contact between the probe and the targeted tissue region, that power to the stimulation signal generating circuitry is on due to operation of the first control device (the visual indicator 36, 38 of Jankelson; col. 4, lines 12-20 of Jankelson).
With respect to claim 18, the combination teaches or suggests that the indicator is configured to display a predetermined color and/or flash rate of light different than the first predetermined color and/or flash rate of light confirming, when there is contact between the probe and the targeted tissue region, the delivery of the stimulation signal to the targeted tissue region through the probe and back to the stimulation control device through the return electrode (the above 103 analysis; col. 32, line 66 to col. 33, line 63 of Brewer; col. 4, lines 30-65 of Jankelson; the second indication signal being a signal to the “good condition” indicator suggested by Jankelson and Herzon ‘392 and no signal to the “alarm condition” suggested by Brewer).
With respect to claim 19, the combination teaches or suggests that the indicator is configured to display a third predetermined color and/or flash rate of light different than the first predetermined color and/or flash rate of light and the second predetermined color and/or flash rate of light indicating, when there is contact between the probe and the targeted tissue region, an absence of delivery of the stimulation signal back to the stimulation control device through the return electrode despite operation of the first control device (the above 103 analysis; col. 32, line 66 to col. 33, line 63 of Brewer; col. 4, lines 30-65 of Jankelson; the second indication signal being a signal to the “good condition” indicator suggested by Jankelson and Herzon ‘392 and no signal to the “alarm condition” suggested by Brewer; and the third indication signal being a signal to the “alarm condition” suggested by Brewer and no signal to the “good condition” indicator suggested by Jankelson and Herzon ‘392).

Claims 8-9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herzon ‘392, in view of Brewer, and further in view of Jankelson, and further in view of U.S. Patent Application Publication No. 2006/0011022 (Fairburn)(previously cited).
The combination teaches the use of indicator 18 of Herzon ‘392 and the alarm lights.  Fairburn teaches a hand-held tool that includes a visual indicator comprising an illuminating circumferential ring indicator with a reflector element (the LED 51 with the light transmitting member 40) sized and configured for visibility around the entire circumference of the device handle, so that the user can see the light from any angle (paragraphs 0018-0019 of Fairburn).  It would have been obvious to one of ordinary skill at the time the invention was made to modify the indicator 18 of Herzon ‘392 and the alarm lights of the combination so that each indicator is an illuminating circumferential ring indicator with a reflector element so that the user can see the light from any angle.
With respect to claim 8, the combination teaches that the visual indicator comprises a single illuminating circumferential ring indicator sized and configured for visibility around an entire circumference of the housing (the above 103 analysis; each ring is a single illuminating circumferential ring indicator with the LED 51 and the reflector member 40 of Fairburn).
With respect to claim 9, the combination teaches or suggests that the single illuminating circumferential ring indicator further includes a reflector element (the above 103 analysis; each ring has a reflector element 40).
With respect to claim 16, the combination teaches or suggests that the visual indicator is a single visual indicator comprising a plurality of light emitting diodes (the above 103 analysis; the dual rings are considered to be a single visual indicator with multiple LEDs).

Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herzon ‘392, in view of Brewer, and further in view of Jankelson, and further in view of U.S. Patent No. 5,284,154 (Raymond).
Herzon ‘392 teaches the use of a stimulation signal.  Raymond teaches that a symmetric biphase square pulse current is a suitable stimulation signal (cols. 5-6 of Raymond).  It would have been obvious to use the symmetric biphase square pulse current of Raymond in the combination since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 10, the combination teaches or suggests that a predefined amplitude range has a lower boundary of about zero milliamps (the 103 analysis; cols. 5-6 of Raymond).
With respect to claim 11, the combination teaches or suggests that a predefined amplitude range increases in steps to about 20 milliamps (the 103 analysis; cols. 5-6 of Raymond).
With respect to claim 12, the combination teaches or suggests that a predefined duration range has a lower boundary of about zero seconds (it would have been obvious to one of ordinary skill in the art at the time of invention that, when the amplitude is 0 mA, the duration would be zero).
With respect to claim 13, the combination teaches or suggest that a predefined duration range increases through about 200 microseconds (the 103 analysis; cols. 5-6 of Raymond).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791